Pee Cueiam.
The application must be denied because of lack of office service prior to taking the examination. The applicant did not begin office service until May 20th, 1946. He was entitled to credit on a total of twenty-four months clerkship of sixteen months attendance at law school; and consequently under the rules there should be a clear eight months of office clerkship before being admitted to the examination. The present núes do not contemplate admission of a candidate to examination until the office clerkship required by the rules has been completed.
The application is therefore denied.